IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-77,974-01 & WR-77,974-02


EX PARTE PRESTON FOSTER PHILLIPS, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 6134 & 6135
IN THE 121ST DISTRICT COURT FROM TERRY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for  writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of forgery and
was sentenced to twenty years' imprisonment in each cause. 
	On August 22, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law on a single alleged ground of ineffective assistance of counsel.  On
October 22, 2012, the trial court signed findings of fact and conclusions of law that were based on
an affidavit from trial counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: November 21, 2012
Do not publish